Citation Nr: 1627326	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for type II diabetes mellitus with hypercholesterolemia, erectile dysfunction, and diabetic retinopathy.
 
2.  Entitlement to an effective date prior to May 8, 2001, for the grant of service connection for right lower extremity peripheral neuropathy. 
 
3.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for left lower extremity peripheral neuropathy. 
 
 4.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for glaucoma. 
 
 5.  Entitlement to an effective date prior to June 14, 1999, for the grant of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board previously remanded these issues in November 2011 and July 2014 for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board explained that while these issues constituted free-standing claims for earlier effective dates, see Rudd v. Nicholson, 20 Vet. App. 296   (2006), as the Veteran had initiated the appellate process, a SOC was required.  The RO issued a statement of the case in March 2015 and the Veteran submitted a substantive appeal in April 2015.

The Veteran testified during a videoconference before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is associated with the electronic record.

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  In an April 2002 rating decision, service connection was awarded for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy and in a July 2003 rating decision, an effective date of May 8, 2001 was established.  
 
2. The Veteran initiated an appeal to the effective date assigned for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy, which was denied by the Board in an April 2007 final decision.

3.  In July 2005, service connection for glaucoma was awarded, effective May 8, 2001; the Veteran did not initiate an appeal to the effective date assigned and new and material evidence was not received within one year.  As such, the July 2005 decision became final. 

4.  In February 2000, service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule occipital scalp was awarded, effective June 14, 1999; the Veteran did not initiate an appeal to the effective date assigned and new and material evidence was not received within one year.  As such, the February 2000 decision became final. 

5.  In December 2007, the Veteran filed a freestanding claim for an earlier effective date for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy, glaucoma, and pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule occipital scalp.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy is without legal merit and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for right lower extremity peripheral neuropathy is without legal merit and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for left lower extremity peripheral neuropathy is without legal merit and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for glaucoma is without legal merit and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule occipital scalp is without legal merit and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, VCAA notice is not required because the facts are not in dispute, and the Board is dismissing the appeal for an earlier effective date as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Analysis

The Veteran is seeking an earlier effective date for the award of service connection for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, glaucoma and pseudofolliculitis.  In his statements of record and at the Board hearing, the Veteran asserted that he filed a claim for service connection for diabetes mellitus and its associated complications in 1999 and in turn, the effective date for service connection should go back to 1999.  He has also generally claimed that he was entitled to an earlier effective date for his pseudofolliculitis as he suffered from this disability back in service.   

Board decisions that are not appealed are final on the date stamped on the face of the decision in the absence of clear and unmistakable error, and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

A decision assigning an effective date for a disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

In an April 2002 rating decision, service connection was awarded for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy and in a July 2003 rating decision, an effective date of May 8, 2001 was established.  The Veteran initiated an appeal to the effective date assigned for these disabilities, which was denied by the Board in an April 2007 decision.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7266 (West 2014).

Moreover, in a July 2005 rating decision, the RO awarded service connection for glaucoma, effective May 8, 2001.  Likewise, in a February 2000 rating decision, the RO awarded service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp, effective June 14, 1999.  The Veteran received notification of the RO's decisions and did not initiate an appeal as to the effective dates assigned.  Moreover, new and material evidence was not received within one year.  As such, these rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

Approximately in December 2007, the Veteran submitted a claim requesting an earlier effective date for the award of service connection for type II, diabetes mellitus with hypercholesterolemia, erectile dysfunction and diabetic retinopathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, glaucoma and pseudofolliculitis.  In a November 2008 rating decision, the RO denied the claim for an earlier effective date, which was appealed by the Veteran and is the subject of the current claim. 

In sum, in the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date; however, the United States Court of Appeals for Veterans Claims has held that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2014).  See Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration, (not claimed here).  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal for an earlier effective date prior to May 8, 2001 for the award of service connection for type II diabetes mellitus with hypercholesterolemia, erectile dysfunction, and diabetic retinopathy is dismissed.

The appeal for an earlier effective date prior to May 8, 2001 for the award of service connection for right lower extremity peripheral neuropathy is dismissed.

The appeal for an earlier effective date prior to May 8, 2001 for the award of service connection for left lower extremity peripheral neuropathy is dismissed.

The appeal for an earlier effective date prior to May 8, 2001 for the award of service connection for glaucoma is dismissed.

The appeal for an earlier effective date prior to June 14, 1999 for the award of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


